NO. 07-02-0353-CV

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                 PANEL E

                                         DECEMBER 19, 2002

                                ______________________________


                IN RE SEARS PANHANDLE RETIREMENT CORPORATION,
             INDIVIDUALLY AND D/B/A WINDFLOWER HEALTHCARE CENTER
            AND SEARS METHODIST RETIREMENT SYSTEM, INC. RELATORS,

                               _______________________________

Before REAVIS and JOHNSON, JJ. and BOYD, S.J.*


       After submission of this original proceeding, the Court was notified by letter dated

October 15, 2002, that a settlement agreement had been reached and that an agreed

order of dismissal would be forthcoming. On December 4, 2002, this Court notified all

parties that if an appropriate motion for disposition of this proceeding was not filed within

ten days, the appeal would be dismissed for want of prosecution. No motion was filed and

thus, we now dismiss this proceeding. See Tex. R. App. 42.3(b) and (c).


                                                  Don H. Reavis
                                                    Justice



       *
           John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Do not publish.




                  2